DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Response to Arguments
Claim Objections: The previous claim objections are withdrawn.

Claim Rejections under 35 USC 103
Applicant’s Argument: Applicant argues previously cited Ponnuswamy is directed to adaptive scanning by the AP. This is not analogous to the claimed “hardware filters for radio operation” as claimed. The use of a filter mode relates to effectuating communication and not merely scanning.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the Applicant’s amendments change the scope of the claimed invention relative to the previous set of claims. However, the amendments result in the claims being similar to the claims submitted 6/02/2020. The Examiner has applied the references cited in the Non-Final Office Action 9/29/2021 (See Amini, Friedmann). 
Regarding the amended claims, Examiner notes that Amini teaches an access point with multiple transceivers that may operate on different bands e.g. 2.4 and 5 GHz, and different channels within a same band. There is also migration of BSS based on interference and thus multiple combinations of channels and bands being used in the migration [¶0057-62, ¶0087-89]. Friedmann as cited teaches the presence of the different filters and the claim does not recite any further detail about how these filters are dynamic and reconfigurable. The claim only recites that the device comprises various filters that may be used in an unspecified way. These references support the migrating feature as claimed and the step of increasing a dwell time does not have patentable weight.
Applicant recites the claims such that only one of the migrating or increasing the dwell time occurs. This is in accordance with opens (1) and (2) of [0027]-[0029] of Applicant’s specification. According to these paragraphs, the method may perform one of migrating or increasing the dwell time, depending on the circumstances of the primary and secondary channels. In a third option (3), the system may perform steps involving both (1) and (2) in [0029]. In the claimed invention, however, it is not clear whether Applicant is claiming that (1) or (2) may be performed, as in [0027]-[0028], or if option (3) combining both features is being performed as in [0029], as the specification shows support for both cases. Examiner is interpreting the claim as reciting one of “migrating” and “increasing the dwell time” may be performed but not necessarily both of these steps, thus support is required for only one of these two features. Examiner recommends reciting the option (3) from the specification [0029] specifically in a form similar to the following:
“in response to primary and secondary radios on channels in the upper sub- band: migrating the BSS from the primary radio to the secondary radio, enabling use of upper-band filter mode for the secondary radio chains and full-band filter mode for the primary radio chains, and increasing the dwell time for the primary radio “
In addition to the proposal above, Examiner recommends also specifying that in response to other conditions i.e. both channels in the lower sub-band, performing a different step e.g. only performing increase of dwell times. In this way, it is clearly recited that the step of increasing the dwell time and migrating the BSS is in response to the condition stated above in option (3), but if this condition is not met, then a different step is performed based on the configuration of the bands. 

Applicant’s Argument: Applicant argues for claim 8 are similar to the arguments regarding claim 1 in that Ponnuswamy is directed to adaptive scanning by the AP. This is not analogous to the claimed “hardware filters for radio operation” as claimed in claim 8. The use of a filter mode relates to effectuating communication and not merely scanning. Moreover, the AP radio and filters in the application can be reconfigured.
Examiner’s Response: Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. As argued above, the step of migrating the BSS is recited as an exclusive option to the step of increasing the dwell time, thus only one of the two features requires support while the other does not have patentable weight. 
Applicant’s arguments regarding the purpose of the filters for effectuating communication and reconfiguring the filters is broad. Ponnuswamy clearly shows splitting a spectrum into sub-bands and filtering signals on each of the sub-bands using scanning, thus showing filtering capabilities for different low and high bands. Friedmann is used to modify the technology of Ponnuswamy by reciting hardware filters. It is not clear from Applicant’s argument how Ponnuswamy in view of Friedmann do not teach “hardware filters for radio operation” as “radio operation” is a broad term that can pertain to any kind of radio interaction and filtering is a known concept in the art for receiving or identifying signals over different bands as disclosed in Ponnuswamy. The use of the filtering in Ponnuswamy is considered for effectuating communication as argued by Applicant since this is a broad concept and the scanning of channels for operation of said channels in managing a network can be considered for the purpose of effectuating communication see ¶0064-65. Any operations using filtering to analyze channel conditions on bands and sub-bands to allocate primary channels and serving a network as in the AP of Ponnuswamy is considered effectuating communication without further detail on what this term means.
Regarding the reconfiguring of hardware filters, Examiner notes that the claimed invention does not recite any features that pertain to reconfiguration of hardware filters in a novel way. The claim recites broadly that filters may be used for operating a radio in a specific channel or band but this is common knowledge to one of ordinary skill in the art and there is no further teaching on a novel way to reconfigure radios. Ponnuswamy teaches configuring filters for radios to split a spectrum, perform radio operations in bands of variable widths according to the embodiments, and scanning i.e. filtering out signals in those bands. The claim does not clearly teach the specific scenarios in which certain filters are used in migrating BSS between radios as argued on page 9. The inclusion of these conditions i.e. determining current filter use, moving a BSS and/or increasing dwell time based on the condition, is not reflected in the claim. The claim, therefore, recites a conventional configuration of a base station / AP comprising filters for performing “radio operations” in various bands, and it is known in the art that operating in different bands as in Ponnuswamy as modified by Friedmann involves filtering. 

Claim Objections
Claim 12 depends on canceled claim 11. Claim 14 depends on canceled claim 13. Claim 12 and claim 14 are also identical claims. Proper correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 6-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amini et al. (“Amini”) (US 20140369271 A1) in view of Friedmann et al. (“Friedmann”) (US 20190082497 A1).

Regarding claim 1, Amini teaches:
An access point [figure 7C, Figure 2A] comprising: a processor; a memory for storage of data [¶0036]; hardware filters for radio operation [¶0047 HW filters]; and a first set of radio chains and antennas for operation on a frequency band [Figure 2A, ¶0062, antennas for operating on a first band e.g. 5 GHz ¶0053, Figure 7C may be Band X], wherein the access point includes a second radio mode for operation of the first set of radio chains and antennas as a first radio on the first channel to service the first BSS and a second radio on a second channel to perform an additional service [¶0058-62 and Figure 4A shows different hardware at 5GHz band with antennas, first radio being 5 GHz on a first channel, see Channel A in Figure 7C, and second radio on second channel in same band see Channel B in Figure 7C or a third circuit on a different band, see further Figure 7C shows WLAN with different radios operating on different channels for a same band X and a third radio on Band X, ¶0053 including 5 GHz channels being Band X, and ¶0131, 5 GHz may be used, each transceiver configured to perform a service including a first service and additional service, the additional service being e.g. serving devices], the first radio having a first hardware filter set and the second radio including a second hardware filter set [WLAN AP 110 Figure 7C includes HW filters being each circuitry for channel A, B, on Band X, and ¶0053 each circuit includes proper filtering e.g. filter set, ¶0047 including hardware, see Figure 4A ¶0058-62], wherein the first hardware filter set includes a lower-band filter [Figure 7C shows a first transceiver for a band on a first channel, and ¶0053 wherein the channel may be e.g. 36 which is a lower band Figure 2D of 5 GHz] and the second hardware filter set includes an upper-band filter [Figure 7C shows a second transceiver for the same band X e.g. 5 GHz but on a different channel, and ¶0053 wherein the channel may be e.g. 161 which is an upper band Figure 2D] and wherein the access point is to provide dynamic configuration of the first radio and second radio to mitigate interference [¶0062, ¶0087-89], the dynamic configuration including: 
migrating the BSS to the second radio, and operating two of the lower-band filter, the full-band filter, and the upper-band filter to avoid interference between the first channel and the second channel [¶0087-89, interference on a channel e.g. first channel, is detected and the AP will move clients to another circuit using a different channel e.g. the second channel, wherein operation across multiple channels including first and second channel includes lower-band filter on a lower channel and upper band filter on a higher channel as the channels can be the channels Figure 2D for 5GHz e.g. channel 36, channel 161], 
and increasing a dwell time to perform the additional service, the additional service comprising a scanning service on one of the second radio and the first radio [Examiner notes the claim language only requires one of migrating and increasing a dwell time as the claim recites the dynamic configuration including “at least one of” and in light of the specification only one of the options requires support].
Amini teaches a second mode but does not teach a first mode however Friedmann teaches at least a first radio mode for operation of the first set of radio chains and antennas as a single radio on a first channel to service a first basic service set (BSS), and a second radio mode for operation of the first set of radio chains and antennas as a first radio on the first channel and a second radio on a second channel to perform an additional service [See Figure 1-4, access point with multiple antennas and multiple radios, wherein ¶0038, only a first radio in 5GHz is activated, thus all antennas in this mode are in operation as a single radio, and then second radio is activated ¶0039 and both radios operate on channels of 5GHz see ¶0040-42, thus showing that both single radio and dual radio modes are supported].
It would have been obvious to one of ordinary skill in the art to modify the access point with multiple transceiving circuits at different channels as in Amini to switch between a single and dual radio configuration. Amini teaches multiple transceivers corresponding to a plurality of antennas. It would have been obvious to modify Amini such that the device operates in a first mode where only one radio is active at a single channel of the 5 GHz band, thus all the antennas technically are configured in an operation for the single radio, and switching to the dual band mode as in Friedmann as ¶0040 the dual band 5 GHz options may be good for large groups congregated in coverage area while having only the single radio to allow for 2.4 GHz which is more suitable for certain situations ¶0001.
Amini teaches lower and upper band filters for each filter set but does not teach full band filters for each set.
Friedmann teaches the second hardware filter set includes an upper-band filter and a full-band filter [Figure 1, Figures 3A-3C, ¶0020, first filter set includes 5 GHz full band filter 110b and band-pass 110a which may be lower band as in Figure 3C where lower 5 GHz filtered] the first hardware filter set includes a lower- band filter and a full-band filter [Figure 1, Figures 3A-3C, ¶0020-25, full-band filter included which filters full 2.4 GHz band and sub-band being lower 5 GHz filter as part of 116 see Figure 3C lower 5 GHz band filtered], operating two of the lower-band filter, the full-band filter, and the upper-band filter to avoid interference between the first channel and the second channel [¶0040-42, Figure 3C, shows high and low band filters being used for operation].
It would have been obvious to one of ordinary skill in the art to modify the access point with multiple transceiving circuits at different channels as in Amini to include full-band filters in addition to lower and upper band filters. Amini teaches multiple transceivers corresponding to a plurality of antennas. It would have been obvious to modify Amini such that the device operates with lower/upper and full band filters as in Friedmann in order to support 5 GHz and 2.4 GHz bands as ¶0040 the dual band 5 GHz options may be good for large groups congregated in coverage area while having only the single radio to allow for 2.4 GHz which is more suitable for certain situations ¶0001.

Regarding claim 3, Amini-Friedmann teaches:
The access point of claim 1, wherein the first channel and the second channel are located in different sub-bands of the frequency band [Amini ¶0087 and see ¶0131 different channels, see further Figure 2D and ¶0053 wherein different or similar sub-bands may be selected e.g. channels 36 and 161].

Regarding claim 6, Amini-Friedmann teaches:
The access point of claim 1, further including a second set of radio chains and antennas for operation on a second frequency band [Amini Figure 4A, Figure 7C, band Y in addition to band X is second band with second set of radio chains].

Regarding claim 7, Amini-Friedmann teaches:
The access point of claim 6, wherein: the frequency band is a 5 GHz frequency band and the second frequency band is a 2.4 GHz frequency band [Amini Figure 4A, 7A-7C, see how Figure 7C shows a band X and band Y and ¶0040-42 band includes 5 GHz and 2.4 GHz thus the different band may be 2.4 GHz in addition to 5 GHz band ¶0053]; or the frequency band encompasses 5 and 6 GHz frequency bands (UNII-1 to UNII- 8) treated as a contiguous band and the second frequency band is a 2.4 GHz frequency band, wherein frequency sub-bands in a larger contiguous 5 to 7 GHz frequency range (UNII-1 to UNII-8) may be divided into any number of non-overlapping sections with filtering appropriate to each sub-band.

Regarding claim 16, Amini teaches:
A method comprising: operating an access point [figure 7C, Figure 2A] including at least a radio on a first frequency band  [Figure 2A, ¶0062, antennas and first frequency band 5 GHz ¶0053], a second radio mode including configuring the radio on the first frequency band into a first radio and a second radio, the first radio to operate on the first channel to service the first BSS and the second radio to operate on a second channel of the first band to perform an additional service [¶0058-62 and Figure 4A shows different hardware at 5GHz band with antennas, first radio being 5 GHz on a first channel, see Channel A in Figure 7C, and second radio on second channel in same band see Channel B in Figure 7C or a third circuit on a different band, see further Figure 7C shows WLAN with different radios operating on different channels for a same band X and a third radio on Band X, ¶0053 including 5 GHz channels being Band X, and ¶0131, 5 GHz may be used, each transceiver configured to perform a service including a first service and additional service, the additional service being e.g. serving devices], the first radio including a first hardware filter set and the second radio including a second hardware filter set [WLAN AP 110 Figure 7C includes HW filters being each circuitry for channel A, B, and ¶0053 each circuit includes proper filtering e.g. filter set, ¶0047 including hardware, see Figure 4A ¶0058-62]; 
wherein the first hardware filter set includes a lower-band filter [Figure 7C shows a first transceiver for a band on a first channel, and ¶0053 wherein the channel may be e.g. 36 which is a lower band Figure 2D] and the second hardware filter set includes an upper-band filter [Figure 7C shows a second transceiver for the same band on a different channel, and ¶0053 wherein the channel may be e.g. 161 which is an upper band Figure 2D];
at least one of 
 migrating the BSS to the second radio, and operating two of the lower-band filter, the full-band filter, and the upper-band filter to avoid interference between the first channel and the second channel [¶0087-89, interference on a channel e.g. first channel, is detected and the AP will move clients to another circuit using a different channel e.g. the second channel, wherein operation across multiple channels including first and second channel includes lower-band filter on a lower channel and upper band filter on a higher channel as the channels can be the channels Figure 2D for 5GHz], 
and increasing a dwell time to perform the additional service, the additional service comprising a scanning service on one of the second radio and the first radio [Examiner notes the claim language only requires one of migrating and increasing a dwell time as the claim recites the dynamic configuration including “at least one of” and in light of the specification only one of the options requires support].
Amini teaches a second mode but does not teach a first mode however Friedmann teaches at least a first radio mode for operation of the first set of radio chains and antennas as a single radio on a first channel to service a first basic service set (BSS), and a second radio mode for operation of the first set of radio chains and antennas as a first radio on the first channel and a second radio on a second channel to perform an additional service [See Figure 1-4, access point with multiple antennas and multiple radios, wherein ¶0038, only a first radio in 5GHz is activated, thus all antennas in this mode are in operation as a single radio, and then later, second radio is activated ¶0039 and both radios operate on channels of 5GHz see ¶0040-42, thus showing that both single radio and dual radio modes are supported].
It would have been obvious to one of ordinary skill in the art to modify the access point with multiple transceiving circuits at different channels as in Amini to switch between a single and dual radio configuration. Amini teaches multiple transceivers corresponding to a plurality of antennas. It would have been obvious to modify Amini such that the device operates in a first mode where only one radio is active at a single channel of the 5 GHz band, thus all the antennas technically are configured in an operation for the single radio, and switching to the dual band mode as in Friedmann as ¶0040 the dual band 5 GHz options may be good for large groups congregated in coverage area while having only the single radio to allow for 2.4 GHz which is more suitable for certain situations ¶0001.
Amini teaches lower and upper band filters for each filter set but does not teach full band filters for each set.
Friedmann teaches the second hardware filter set includes an upper-band filter and a full-band filter [Figure 1, Figures 3A-3C, ¶0020, first filter set includes 5 GHz full band filter 110b and band-pass 110a which may be lower band as in Figure 3C where lower 5 GHz filtered] the first hardware filter set includes a lower- band filter and a full-band filter [Figure 1, Figures 3A-3C, ¶0020-25, full-band filter included which filters full 2.4 GHz band and sub-band being lower 5 GHz filter as part of 116 see Figure 3C lower 5 GHz band filtered], operating two of the lower-band filter, the full-band filter, and the upper-band filter to avoid interference between the first channel and the second channel [¶0040-42, Figure 3C, shows high and low band filters being used for operation].
It would have been obvious to one of ordinary skill in the art to modify the access point with multiple transceiving circuits at different channels as in Amini to include full-band filters in addition to lower and upper band filters. Amini teaches multiple transceivers corresponding to a plurality of antennas. It would have been obvious to modify Amini such that the device operates with lower/upper and full band filters as in Friedmann in order to support 5 GHz and 2.4 GHz bands as ¶0040 the dual band 5 GHz options may be good for large groups congregated in coverage area while having only the single radio to allow for 2.4 GHz which is more suitable for certain situations ¶0001.

Claim 8, 10, 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponnuswamy et al. (“Ponnuswamy”) (US 20150156645 A1) in view of Friedmann et al. (“Friedmann”) (US 20190082497 A1).

Regarding claim 8, Ponnuswamy teaches:
One or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions [¶0054] that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
operating an access point [¶0064] including at least a radio on a first frequency band, the radio to operate on a first channel of the first band to service a first basic service set (BSS) [¶0060 ,¶0064-65, wherein radio modules on access point may be configured in first mode operating on a first channel of 160 MHz and is configured to serve a network comprising a client, the 160 MHz channel incorporating all eight channels of this bandwidth for serving a network e.g. BSS ¶0065 indicates Wi-Fi, and is shown to be transmitting on these channels to clients]; splitting the radio on the first frequency band into a first radio and a second radio, the first radio to operate on the first channel to service the first BSS and the second radio to operate on a second channel of the first band to perform an additional service [¶0064-65, wherein 160 MHz channel including all eight channels may be “split” e.g. partitioned into 20 or 40 MHz channels for serving a first network as the AP is taught to be at least transmitting on one of these channels to clients, and an additional service on a secondary channel i.e. scanning as in ¶0084-89], the first radio including a first filter and the second radio including a second filter [¶0064-65, ¶0085-89, access point includes filter technology as the access point is able to scan through various channels across 5 GHz spectrum],  wherein the first filter includes a lower-band filter and a full-band filter  the second filter includes an upper-band filter [¶0064, ¶0084-89, access point capable of filtering sub-bands i.e. channels across 160 MHz wide bandwidth for 5 GHz spectrum thus comprising a channel on low and high ends considered to show low-band and high-band filtering, also capable of communicating on full 160 MHz band thus considered to have at least one full-band filtering capabilities], and at least one of”
migrating the BSS to the second radio, and operating two of the lower-band filter, the full-band filter, and the upper-band filter to avoid interference between the first channel and the second channel; and
increasing a dwell time to perform a the additional service, the additional service comprising a scanning service on one of the first radio and the second radio [¶0089 upon detecting channel e.g. upper band channel is incompatible, perform further scanning thus increasing a dwell time, see also ¶0085 where longer dwell times may be a form of adjusted dwell times 414].
Ponnuswamy teaches multiple filter configurations but does not teach the claimed hardware expressly although it teaches the functionality of the claimed hardware, however Friedmann teaches hardware filters for radio operation [¶0018, Figure 1 shows filters]; 
wherein the first hardware filter set includes a lower-band filter and a full-band filter [Figure 1, ¶0029, a first radio may transceive on lower sub-band of 5 GHz thus comprising lower-band filter, and includes a full-band filter as the radio may also transceiver on full 5 GHz band see ¶028 where whole band may be used as it bypasses sub-band filter 110a, going to 110b] and the second hardware filter set includes an upper-band filter and a full-band filter [Figure 1, ¶0029, a second radio 104 may transceive on e.g. higher sub-band of 5 GHz thus comprising higher-band filter, and includes a full-band filter as the radio may also transceiver on full 2.4 GHz band see ¶028 may serve devices on 2.4 GHz band considered full-band filtering for 2.4 GHz region].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Ponnuswamy the use of the claimed hardware filters . Ponnuswamy clearly teaches a conventional access point capable of communicating and scanning multiple channels of a 5 GHz band and transmitting on all or subset of the sub-bands within this spectrum and it would be obvious to specify the hardware filters and antennas as in Friedmann who teaches filters and antennas with different radios for using channels in different sub-bands of e.g. 5 GHz allow for flexible radio environments to address different volumes within coverage areas ¶0040.

Regarding claim 10, Ponnuswamy-Friedmann teaches:
The one or more non-transitory computer-readable storage mediums of claim 8, wherein the first channel and the second channel are located in different sub-bands of the frequency band [Ponnuswamy ¶0064, ¶0084-89, channels across 5 GHz may include channels in different sub-bands i.e. different 20 MHz channels or sub-20 MHz channels].

Regarding claim 12, 14, Ponnuswamy-Friedmann teaches:
The one or more non-transitory computer-readable storage mediums of claim 11, wherein the first channel and the second channel are located in a same sub-band of the frequency band [Ponnuswamy ¶0089, wherein channels may in same sub-band i.e. within a 40 MHz channel on a sub-20MHz channel considered same sub-band being the 40 MHz channel sub-band]

Regarding claim 15, Ponnuswamy-Friedmann teaches:
The one or more non-transitory computer-readable storage mediums of claim 8, wherein the first radio is a primary radio and the second radio is a secondary radio [Ponnuswamy teaches  ¶0064-65 channels may be designated as primary and secondary thus using primary and secondary radios communicating on each respective channel].

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amini et al. (“Amini”) (US 20140369271 A1) in view of Friedmann et al. (“Friedmann”) (US 20190082497 A1) and Canpolat et al. (“Canpolat”) (US 20180092029 A1).

Regarding claim 19, Amini-Friedmann teaches:
The method of claim 16, wherein the first channel is selected pursuant to an algorithm of an extended set [Amini Figure 7 C shows that there may be multiple APs serving WTRUs see how client device may also be AP, and further the claim does not recite that there exists an ESS only that the channel is selected pursuant to an algorithm of an ESS, ¶0087-89 algorithm for migrating and channel selection, ¶0058-62], the algorithm to stagger channels between a first sub-band of the frequency band and a second, complementary sub-band of the frequency band [¶0053, ¶0058-62 channels selected in 5 GHz band may be staggered i.e. on separate ends of the band e.g. channel 36 and 161].
Amini teaches an algorithm but does not teach the access point is expressly part of an ESS however Canpolat teaches extended service set (ESS) including the access point [¶0022, ESS with APs].
It would have been obvious to one of ordinary skill in the art to modify the access point with multiple transceiving circuits at different channels as in Amini to be in ESS. Amini teaches Figure 7C multiple APs in communication as the client may be an AP and it would have been obvious to modify Amini to be ESS as in Canpolat as ESS is known in the convention to create an interconnected BSS to appear as a single BSS ¶0013. 

Regarding claim 20, Amini-Friedmann-Canpolat teaches:
The method of claim 19, wherein the first channel is in the first sub-band and the second channel is in the second sub-band [Amini ¶0053].
Amini teaches channels in different sub-band but does not teach scanning in an ESS scenario however Canpolat teaches the additional service including scanning a first set of channels in either the first sub-band or the second sub-band, wherein a second set of channels in the other of the first sub-band or second sub-band is to be scanned by a second access point [¶0022, each AP may scan all the channels in each band, thus one AP scans channels in a first set of a sub-band and the second set is scanned by a second access point as each access point scans every channel].
It would have been obvious to one of ordinary skill in the art to modify the access point with multiple transceiving circuits at different channels as in Amini to be in ESS and each AP scanning all the channels of multiple sub-bands. Amini teaches Figure 7C multiple APs in communication as the client may be an AP and it would have been obvious to modify Amini to be ESS with neighboring APs scanning channels as in Canpolat to enable AP to indicate presence of the ENL and transmit it to STAs ¶0022-24.

Examiner’s Note
	See Examiner’s Response to Arguments

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160381558 A1 - ¶0050
US 20150098377 A1 - ¶0099
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Primary Examiner, Art Unit 2478